29 F.3d 619
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Juan DIAZ LOPEZ, Plaintiff, Appellant,v.COMMONWEALTH OIL REFINING COMPANY, INC., ET AL., Defendants,Appellees.
No. 93-2093
United States Court of Appeals,First Circuit.
June 28, 1994

Appeal from the United States District Court for the District of Puerto Rico [Hon.  Gilberto Gierbolini, U.S. District Judge ]
Juan Diaz Lopez on brief pro se.
Ricardo F. Casellas, Fiddler, Gonzalez & Rodriguez and Arturo Bauermeister on brief for appellees.
D. Puerto Rico
DENIED.
Before Cyr, Circuit Judge, Bownes, Senior Circuit Judge, Stahl, Circuit Judge.
Per Curiam.


1
The judgment of the district court is affirmed for the reasons stated in the district court's August 24, 1993 opinion and order.


2
Appellant's motion that this court reconsider its order allowing the filing of appellees' supplemental appendix is denied.


3
Appellees' request that sanctions be awarded against appellant pursuant to Fed.  R. App.  P. 38 is denied.